DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 January 2021 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the activation unit recited in Claims 19 and 36 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-21 and 26-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakashita et al. US 2015/0346794. 
Regarding Claims 19, 33, and 36, Sakashita teaches an electric device (printer 11, fig. 1) including a battery (secondary cell 14, fig. 1) that is capable of accumulating power and a control unit (CPU 24, fig. 1) that is capable of performing enumeration processing (enumeration, refer to [0090]) in conformity with a Universal Serial Bus (USB) standard (refer to [0091]), the electric device comprising: 
a connection unit (USB connector 12, fig. 1) that connects with an opposite apparatus (host device 30, fig. 1) in conformity with the USB standard; 
an activation unit (control IC 22, fig. 1) that activates the control unit by supplying the control unit with power from the battery in a case where the opposite apparatus connects with the connection unit in conformity with the USB standard (The control IC 22 activates the CPU 24 by turning on the third switch 28 in order to cause the CPU 24 to execute the initialization process, which is referred to as enumeration, between the printer 11 and the host device 30 before charging the secondary cell 14. At this time, the control IC 22 causes the CPU 24 to assume a state in which the CPU 24 can transmit and receive data through the data lines 12B by turning on a switch on the inside of the control IC 22…. Therefore, when the CPU 24 is left in a standby state in the middle of the initialization process without receiving the initialization process completion notification from the host device 30, the remaining capacity of the secondary cell 14 is depleted due to the power consumption while the CPU 24 is active in the standby state, refer to [0090]-[0091]); and 
a processing unit (incorporated with CPU 24, fig. 1) that performs the enumeration processing by the control unit which is supplied with power from the battery in a case where the control unit is activated (refer to [0090]-[0091]).
Regarding Claims 20, 34, and 37, Sakashita teaches all of the limitation of Claim 19 and further teaches comprising: a reception unit (12, fig. 1) that is supplied with power from the opposite apparatus via a connection in conformity with the USB standard in a case where the opposite apparatus connects with the connection unit in conformity with the USB standard (refer to [0071]).
Regarding Claim 21, Sakashita teaches all of the limitation of Claim 20, and further teaches wherein the control unit can be activated by power equal to or larger than a first value, in a case where the opposite apparatus connects with the connection unit in conformity with the USB standard, power of a second value smaller than the first value can be supplied via the connection in conformity with the USB standard before the enumeration processing is completed, and power of a third value equal to or larger than the first value can be supplied via the connection in conformity with the USB standard after the enumeration processing is completed (refer to [0010] and [0102]-[0105]).
Regarding Claim 26, Sakashita teaches all of the limitation of Claim 20, and further teaches wherein power supplied via the connection in conformity with the USB standard is used to charge the battery (refer to [0084]).
Regarding Claim 27, Sakashita teaches all of the limitation of Claim 20, and further teaches comprising a printing unit (11, fig. 1) that performs printing based on print data, wherein power supplied via the connection in conformity with the USB standard is used to perform the printing (refer to [0071]).
Regarding Claim 28, Sakashita teaches all of the limitation of Claim 19, and further teaches comprising a power source connection unit (17, fig. 1) that connects with an AC power source (50, fig. 1), wherein in a case where the AC power source connects with the power source connection unit, power is supplied from the AC power source (refer to [0074]).
Regarding Claim 29, Sakashita teaches all of the limitation of Claim 28, and further teaches wherein in a case where both of a connection between the AC power source and the power source connection unit and a connection between the opposite apparatus and the connection unit in conformity with the USB standard are established, power is supplied from the AC power source (refer to [0093] and [0147]).
Regarding Claim 30, 35, and 38, Sakashita teaches all of the limitation of Claim 19, and further teaches comprising a communication unit that performs communication of predetermined data via a connection in conformity with the USB standard (refer to [0156]-[0158]).
Regarding Claim 31, Sakashita teaches all of the limitation of Claim 20, and further teaches wherein the predetermined data is print data, and printing is performed by the electric device based on the print data (refer to [0156]-[0158]).
Regarding Claim 32, Sakashita teaches all of the limitation of Claim 19, and further teaches wherein the control unit is an Application Specific Integrated Circuit (ASIC) (refer to [0081] and [0095]-[0096]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. US 2015/0346794, in view of Yokota et al. US 2013/0162198.
Regarding Claim 22, Sakashita teaches all of the limitation of Claim 21, however is silent wherein in a case where a protocol used for the connection in conformity with the USB standard is Standard Downstream Port, the power of the third value is supplied via the connection in conformity with the USB standard based on a completion of the enumeration processing.
Yokota teaches wherein in a case where a protocol used for the connection in conformity with the USB standard is Standard Downstream Port, the power of the third value is supplied via the connection in conformity with the USB standard based on a completion of the enumeration processing (refer to [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the port as taught by Yokota with the electric device of Sakashita in order to efficiently use the power received via USB.
Regarding Claim 23, Sakashita teaches all of the limitation of Claim 21, however is silent wherein in a case where a protocol used for the connection in conformity with the USB standard is Charging Downstream Port, the power of the third value is supplied via the connection in conformity with the USB standard irrespective of whether the enumeration processing is completed.
Yokota teaches wherein in a case where a protocol used for the connection in conformity with the USB standard is Charging Downstream Port, the power of the third value is supplied via the connection in conformity with the USB standard irrespective of whether the enumeration processing is completed (refer to [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the port as taught by Yokota with the electric device of Sakashita in order to efficiently use the power received via USB.
Regarding Claim 24, Sakashita teaches all of the limitation of Claim 21, however is silent wherein in a case where a protocol used for the connection in conformity with the USB standard is Dedicated Charging Port, the power of the third value is supplied via the connection in conformity with the USB standard irrespective of whether the enumeration processing is completed.
Yokota teaches wherein in a case where a protocol used for the connection in conformity with the USB standard is Dedicated Charging Port, the power of the third value is supplied via the connection in conformity with the USB standard irrespective of whether the enumeration processing is completed (refer to [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the port as taught by Yokota with the electric device of Sakashita in order to efficiently use the power received via USB.
Regarding Claim 25, the combination of Sakashita and Yokota teaches  all of the limitation of Claim 24 and further teaches wherein in a case where the protocol used for the connection in conformity with the USB standard is Dedicated Charging Port, the enumeration processing is not performed (refer to [0044] of Yokota).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
2 May 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836